Citation Nr: 0735911	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  00-09 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for an acquired psychiatric disorder and denied 
his claim for nonservice-connected pension.  In January 2007, 
the veteran testified before the Board.  


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a November 1971 
RO decision.  The veteran did not appeal that decision.

2.  Evidence received since the last final decision for 
service connection for an acquired psychiatric disorder in 
November 1971 includes evidence which is cumulative or 
redundant, and which is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran served for over 90 days during a period of 
war.  

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of disability.  


CONCLUSIONS OF LAW

1.  The November 1971 RO decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000). 

3.  The veteran does not meet the eligibility requirements 
for the receipt of nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.314, 3.340, 4.16, 4.17, 4.18 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a November 1971 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The RO declined to reopen the 
veteran's claim in February 2000.  While the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in November 1971, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the November 1971 rating decision became final because 
the appellant did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in November 1999.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The definition of new and material evidence has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  
The RO found that there was no nexus between the veteran's 
psychiatric disorder and service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder in November 
1999.  The Board finds that the evidence received since the 
last final decision does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Newly received evidence includes VA medical records dated 
from November 1980 to May 1982 and from March 2000 to August 
2003.  These records show, in pertinent part, that the 
veteran received intermittent treatment for panic disorder 
with agoraphobia, depression, schizophrenia, and mixed 
substance abuse.  At no time did any treating provider relate 
the veteran's psychiatric disorders to service.  

Other newly submitted evidence includes the veteran's 
testimony before the Board at a travel board hearing in 
January 2007.  Testimony revealed that the veteran was 
brutalized on two occasions by New York police officers 
before service.  He testified that he drank a lot during 
service and was jailed 15 times.  He reported primarily 
suffering from panic attacks that prevented him from leaving 
the house as well as depression.      

Although the additionally submitted testimony and VA medical 
records are new, in the sense that they were not previously 
submitted to agency decisionmakers, they are not material.  
This evidence is cumulative or redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in November 1971, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for an acquired 
psychiatric disorder since the November 1971 rating decision 
because no competent evidence has been submitted showing that 
the veteran's acquired psychiatric disorder is related to 
service.  Thus, the claim for service connection for an 
acquired psychiatric disorder is not reopened and the 
benefits sought on appeal remain denied.  


Eligibility for Nonservice-connected Pension Benefits

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b) (2007).  A veteran meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions:  (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from service for 
a service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.340 (2007).    

A rating of permanent and total disability will be assigned 
to veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disability which is likely to be permanent.  
38 C.F.R. §§ 4.17, 4.18 (2007).  Permanent and total 
disability for pension purposes is held to exist when there 
is a single disability ratable at 60 percent or more, or 
where there are two or more disabilities with a combined 
evaluation of 70 percent or more, with at least one of the 
disabilities rated at least 40 percent, and the veteran is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as the result of 
such disability.  38 C.F.R. § 4.16 (2007).     

The Vietnam era is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975, for veterans who did not 
serve in the Republic of Vietnam.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).  In this case, the veteran meets the 
threshold service requirements because he served from January 
1965 to February 1967, including service in Japan.  38 C.F.R. 
§ 3.3.  

However, the evidence of record shows that as of the May 2000 
RO rating decision, the veteran was employed working in 
housekeeping for the Hudson Valley VA Healthcare System.  A 
March 2000 VA medical report showed that the veteran was able 
to hold a fairly steady job in housekeeping by working in the 
evenings from 3:00 p.m. to 11:00 p.m.  In his May 2000 
appeal, the veteran stated that he was continuing to work.  
The veteran has not submitted any evidence showing that he is 
currently unable to secure and follow a substantially gainful 
occupation by reason of disability.  The Board therefore 
finds that the veteran is not permanently and totally 
disabled due to nonservice-connected disability.  38 C.F.R. 
§§ 4.17, 4.18.      

Regarding the veteran's disabilities, it is not necessary to 
rate each separate disability because the veteran has not 
been found to be permanently and totally disabled.      

In sum, the veteran is not permanently and totally disabled 
due to nonservice-connected disability.  Because the veteran 
does not meet the criteria described, he does not meet the 
eligibility requirements for nonservice-connected pension, 
and the claim must be denied.    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and May 
2005; a rating decision in February 2000; and a statement of 
the case in May 2000.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for an acquired psychiatric disorder 
because there is no competent evidence that the appellant's 
diagnosed disorders are the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2007).  VA has 
not obtained a medical examination in relation to the claim 
for nonservice-connected pension because there is no evidence 
that the veteran is unemployable.  38 C.F.R. § 3.159(c)(4).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  



ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder is denied.

Eligibility to nonservice-connected pension is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


